          Case 2:19-cv-00739-GMN-NJK Document 33 Filed 12/02/20 Page 1 of 1




 1
 2
 3
 4
 5                             UNITED STATES DISTRICT COURT
 6                                    DISTRICT OF NEVADA
 7
 8   XIAOYE BAI,                                         Case No.: 2:19-cv-00739-GMN-NJK
 9          Plaintiff(s),                                               ORDER
10   v.                                                             [Docket No. 31]
11   REUBART, et al.,
12          Defendant(s).
13         Pending before the Court is Plaintiff’s motion for the Clerk’s Office to send him forms as
14 ordered. Docket No. 31. Plaintiff’s filing of a notice the next day evidences that he has since
15 received those forms. Docket No. 32. Accordingly, the pending motion is DENIED as moot.
16         IT IS SO ORDERED.
17         Dated: December 2, 2020
18                                                             ______________________________
                                                               Nancy J. Koppe
19                                                             United States Magistrate Judge
20
21
22
23
24
25
26
27
28

                                                   1
